     Case 2:20-bk-18809-BR       Doc 49 Filed 01/13/21 Entered 01/13/21 16:11:39              Desc
                                  Main Document Page 1 of 2



1
2
                                                                    FILED & ENTERED
3
4                                                                         JAN 13 2021
5
                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
6                                                                    BY fortier    DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
12
13   In re:                                        Case No.: 2:20-bk-18809-BR
14   DOMINIC MUNIB BARBAR,                         Chapter 11
15                                                 ORDER DENYING EX PARTE
                                                   APPLICATION AS MOOT DUE TO PRIOR
16
                                                   ENTRY OF ORDER DISMISSING CASE
17                                   Debtor(s).    WITH BAR AGAINST REFILING

18                                                 Date: January 12, 2021
                                                   Time: 10:00 a.m.
19
20                                                 Conducted via videoconference on Zoom for
                                                   Government
21
22            This matter is before the Court on the “Ex Parte Application To Dismiss Case To
23   Implement Settlement” (“Application”) filed by debtor on January 8, 2021 (Docket No.
24
     46).
25
     ///
26
     ///
27
     ///
28




                                                  -1-
     Case 2:20-bk-18809-BR         Doc 49 Filed 01/13/21 Entered 01/13/21 16:11:39   Desc
                                    Main Document Page 2 of 2



1          On January 13, 2021, the Court entered an “Order Dismissing Case, Bar Against
2    Refiling” (Docket No. 47).      The case has been dismissed and, consequently, the
3    Application is moot. Therefore, it is hereby ORDERED that the Application is DENIED.
4          IT IS SO ORDERED.
5                                               ###
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: January 13, 2021

26
27
28




                                                -2-
